Citation Nr: 1022115	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for bilateral pes planus and hallux valgus deformity.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2010.  A transcript 
of this proceeding is associated with the claims file.  

The claims of entitlement to an increased rating for a left 
knee disorder and entitlement to service connection for a 
back disorder secondary to the Veteran's service-connected 
bilateral foot disorder have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination 
regarding his service-connected bilateral foot disorder in 
October 2008.  During the April 2010 hearing, the Veteran 
indicated that his bilateral foot disorder had increased in 
severity since the last examination.  A veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  On remand, the Veteran should be afforded 
another VA examination.   

Additionally, during the April 2010 hearing the Veteran 
indicated that he was in receipt of Social Security 
disability benefits since 2007 due to his service-connected 
bilateral foot disorder.  However, neither a decision 
regarding this award nor any of the medical records used in 
the decision are associated with the claims file.  The Board 
finds that there is a reasonable possibility that records 
held by the SSA could help the Veteran substantiate his 
claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).  Hence, on remand, efforts to obtain the SSA records 
must be made until the records are either obtained or it is 
determined that the records do not exist or that continuing 
efforts would be futile.  38 U.S.C.A. § 5103A.  

Also, during the April 2010 hearing and in several pieces of 
correspondence, the Veteran has argued that he cannot not 
maintain substantially gainful employment due to his service-
connected bilateral foot disorder.  A claim for TDIU is not a 
freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) 
for the underlying disability(ies).  Such a claim may be 
expressly raised or it may be "reasonably raised by the 
record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts 
entitlement to a TDIU during the appeal of the initial 
evaluation assigned, such as in the present case, the issue 
is part of the underlying claim for an increased initial 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
rating for the service-connected bilateral foot disorder.  
Although they are listed separately on the title page, the 
issues are not independent and must be adjudicated as one 
claim.  See Rice, 22 Vet. App. at 455.  In the case of a 
claim for a TDIU, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
Veteran's service connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

The record reveals that the Veteran works part-time, only 40 
hours per month, as a truck operator.  On remand, the RO must 
consider whether referral for an extraschedular evaluation is 
necessary.  38 C.F.R. § 3.321(b) (1); Barringer v. Peake, 22 
Vet. App. 242 (2008).  


Appropriate notice for TDIU should be provided on remand.

When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all medical 
records used in adjudicating the Veteran's 
award of disability benefits, specifically 
those records regarding his bilateral foot 
disorder.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims file.  

3.  Schedule the Veteran for a VA 
examination to identify the current level 
of impairment resulting from his service-
connected bilateral foot disorder and to 
obtain an opinion as to whether his 
service-connected disabilities would as 
likely as not preclude gainful employment.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  All necessary tests 
should be conducted.  

The examiner should specifically indicate 
whether the Veteran's bilateral foot 
disorder is pronounced, resulting in: (i) 
marked pronation, (ii) extreme tenderness 
of plantar surfaces of the feet, (iii) 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, and (iv) is not improved by 
orthopedic shoes or appliances.  The 
examiner should also describe the effects, 
if any, of the service-connected bilateral 
foot disorder on the Veteran's ability to 
work. 

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disabilities (bilateral 
pes planus; posttraumatic stress disorder; 
and residuals, left knee injury) would 
prevent him from obtaining or keeping 
gainful employment for which his education 
and occupational experience would 
otherwise qualify him.

A complete rationale for all opinions must 
be provided. 

4.  After completion of the foregoing, 
readjudicate the disability rating, 
including schedular, extraschedular, and 
TDIU on the merits.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



